Per Curiam,
Wo find nothing to criticise in the rulings of the learned judge below, either upon the points submitted, or in his general charge. Nor do we think that Mary Senft was an incompetent witness. Her case does not come within any of the exceptions of any of the acts of assembly, relating to the competency of witnesses, nor do we think it comes within their spirit. She was not called to testify against her husband, or against his title. The plaintiff made both Frederick Senft, and his wife, defendants. They both joined in and filed an abstract of title by which they both alleged that Mary Senft was the lawful owner of the property in dispute. It will be *360noticed that no objection was made to the witness by reason of the death of Mary Young, the original plaintiff. The case closely resembles that of Van Horne v. Clark, 126 Pa. 411.
Judgment affirmed.